 Case 1:19-cv-01262-RGA Document 32 Filed 01/22/20 Page 1 of 1 PageID #: 292



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

DISH NETWORK L.L.C,
            Plaintiff,                             Civil Action No. 1:19-cv-1262-RGA
                     v.
SERVERLOGY CORPORATION and
DOES 1-5, individually and together d/b/a
East IPV,

                  Defendants.

                                     NOTICE OF SERVICE

        I, James Tobia, former attorney for Defendant Serverlogy Corporation, hereby certify that I
did serve:

1.     Certification of Withdrawing counsel James Tobia, Esq. and Certification of Withdrawing
counsel Karl W, Roth, Esq., upon Plaintiff’s counsel of record via email on December 23, 2019 to

Stephen M. Ferguson, Esq.                            Roger D. Smith II, Esq.
Hagan Noll & Boyle, LLC                              Morris, Nichols, Arsht & Tunnell LLP
via email to: Stephen.Ferguson@hnbllc.com            via email to: rsmith@mnat.com

2.       Order Granting Motion to Withdraw as Counsel for the Defendant Serverlogy Corporation:

Upon Defendant on December 23, 2019 via electronic mail to

         Serverlogy Corporation
         c/o Ahmad Al Shahman
         ahmad.shm@protonmail.com

And again upon Defendant on December 26, 2019 by certified mail to:
         Serverlogy Corporation
         c/o Agents And Corporations, Inc.
         1201 Orange St., Ste 600
         One Commerce Center
         Wilmington, DE 19801

Dated:    January 22, 2020            THE LAW OFFICE OF JAMES TOBIA, LLC

                                             By:    /s/ James Tobia                  .
                                                     James Tobia (No. 3798)
                                                     1716 Wawaset Street
                                                     Wilmington, Delaware 19806
                                                     Telephone: (302) 655-5303
                                                     Facsimile: (302) 656-8053
